FILED
                             NOT FOR PUBLICATION                             AUG 8 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SALMER DORIAN CENTENO-MARIN,                     No. 08-74039

               Petitioner,                       Agency No. A028-680-440

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Salmer Dorian Centeno-Marin, a native and citizen of Nicaragua, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we deny the petition for review.

      Centeno-Marin does not raise any challenge to the agency’s dispositive

denial of asylum as time-barred. Accordingly, we deny the petition as to his

asylum claim.

      Centeno-Marin contends the agency did not address his claim that the

election of Daniel Ortega as president of Nicaragua could subject Centeno-Marin

to persecution on account of his father’s imputed political opinion. This contention

is belied by the record. Apart from this contention, Centeno-Marin does not

otherwise challenge the agency’s denial of withholding of removal. Accordingly,

we deny the petition as to his withholding claim.

      PETITION FOR REVIEW DENIED.




                                         2                                     08-74039